       Case 1:18-cv-09705-RA-BCM Document 72 Filed 01/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 CATHERINE CARDACI,

                                    Plaintiff,
                                                                       No. 18-CV-9705 (RA)
                               v.
                                                                               ORDER
 VAN ECK ASSOCIATES CORP., ET AL.,


                                    DefendantS.


RONNIE ABRAMS, United States District Judge:

        It has been reported to the Court that this case has been settled in principle. Accordingly,
it is hereby:
        ORDERED that the above-captioned action is discontinued without costs to any party and
without prejudice to restoring the action to this Court’s docket if the application to restore the
action is made within sixty (60) days. Any application to reopen this action must be filed within
sixty (60) days of this order, and any application filed thereafter may be denied solely on that basis.
If the parties seek to have the Court retain jurisdiction to enforce a settlement agreement, the terms
of the agreement must be placed on the public record and “so ordered” by the Court within the
same sixty-day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015).
        The motion at Dkt. 60 is dismissed without prejudice to its renewal in the event that the
parties move to reopen the case. The pre-trial conference scheduled for April 30, 2021, the trial
scheduled for the week of May 3, 2021, and all current filing deadlines are hereby adjourned sine
die. The Clerk of Court is respectfully directed to terminate the motion pending at Dkt. 60.
SO ORDERED.

 Dated:          January 12, 2021
                 New York, New York

                                                      ________________________________
                                                      Ronnie Abrams
                                                      United States District Judge
